484 Pa. 52 (1979)
398 A.2d 656
In re ESTATE OF Hazel C. VOLKHARDT, an alleged incompetent.
Supreme Court of Pennsylvania.
Argued October 19, 1978.
Decided March 14, 1979.
Jay D. Barsky, Barsky, Golden & Remick, John L. Jenkins, Philadelphia, for appellant.
*53 Walter T. Darmopray, Philadelphia, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.

OPINION OF THE COURT
EAGEN, Chief Justice.
At issue in this appeal is the validity of a final decree of the Orphans' Court Division of the Court of Common Pleas of Philadelphia, adjudicating Hazel C. Volkhardt an incompetent under section 5511 of the Decedents, Estate and Fiduciaries Code, 20 Pa.C.S. § 5511, and appointing Provident National Bank as guardian of her estate.
After three separate hearings, which extended over a ten-month period, the Orphans' Court ordered the appointment of an impartial medical expert to examine the alleged incompetent, to submit a written report, and to testify in person regarding his examination and his opinion of Hazel Volkhardt's mental competency. No further hearing was held, and the final adjudication of incompetency was ordered the day after the expert's written report was filed with the court.
Appellant contends, inter alia, that she was denied due process because the incompetency proceedings were continued over a two-year period without a judicial finding and that the adjudication of incompetency was based on the report of an expert not subject to cross-examination.
An examination of the record discloses the adjudication of incompetency was included in a decree nisi dated January 24, 1978. No exceptions to this decree were entered; hence, it became final after the fifteen-day period allowed for the filing of exceptions. See Phila.O.C.Div. Rule 77.1(a). See also Estate of Stanley, 470 Pa. 483, 368 A.2d 1259 (1977). Additionally, none of the issues now raised by appellant in this appeal have been preserved for appellate *54 review since no exceptions were entered to the court's decree of January 24, 1978.
Decree affirmed. Costs on Estate.
POMEROY, former J., did not participate in the decision of this case.